              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19       Page 1 of 16



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                             Chapter 11
                                           1
CHHATRALA GRAND RAPIDS, LLC ,                                Case No. 19-03908-jtg
                                                             Hon. John T. Gregg
      Debtor.                                                (Jointly Administered)
__________________________________________)

              DEBTORS’ MOTION TO ESTABLISH CLAIMS BAR DATE(S)

         CHHATRALA GRAND RAPIDS, LLC and BHOGAL ENTERPRISES, LLC,

Debtors and Debtors-in-Possession in the above-captioned Chapter 11 cases, through their counsel,

Steinberg Shapiro & Clark, respectfully move this Court for approval of the following Motion and

in support thereof, state the following:

                                               The Parties

         1.    On September 16, 2019 (the “Commencement Date”), Chhatrala Grand Rapids,

LLC and Bhogal Enterprises, LLC, commenced with this Court voluntary cases under Chapter 11

of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to

continue to operate their business and manage their property as debtors-in-possession pursuant to

Sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee

of creditors has been appointed in these chapter 11 cases.

         2.    Chhatrala Grand Rapids, LLC (“Chhatrala”) and Bhogal Enterprises, LLC

(“Bhogal”, and collectively “Debtors”) operate as the Crowne Plaza Grand Rapids, a 320-room

full-service hotel built in 1980. Chhatrala was acquired by its current owners in October 2017




      1 The Debtors in these jointly administered proceedings are: Chhatrala Grand Rapids,
LLC; and Bhogal Enterprises, LLC, Case No. 19-03909.
              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19         Page 2 of 16



when they purchased its equity. The property features all traditional services of an upscale hotel

of this size, and other amenities, including a restaurant, lounge, fitness facility, indoor/outdoor

swimming pool, business center, sundries shop and meeting spaces. The hotel is in an ideal

location, approximately 12 miles from Downtown Grand Rapids and 4.4 miles from the Gerald

Ford International Airport.

        3.     Consistent with their purchase of the equity of Chhatrala in 2017, Debtors’

principals formed Bhogal to acquire the assets and liabilities from Chhatrala.

        4.     The Debtors’ financial issues are primarily a factor of the cost of improvements

required by the Debtors’ franchisor, including that the Debtors use certain expensive contractors,

and Debtors’ inability to fund these improvements. The inability to fund improvements has capped

the amounts the Debtors can charge for rooms, and has impaired the Debtors’ ability to service

their debt.

        5.      The Debtors intend to file a proposed Plan of Reorganization in these proceedings

as soon as possible. Initial discussions regarding that plan have focused on a potential sale of the

hotel and use of proceeds received in connection with the sale or settlement of avoidance claims

to pay creditor claims in full or at as high a prorated percentage as possible.

        6.     In order to determine the universe of claims to be asserted in these cases, it is

necessary to establish a claims bar date for the cases.

                                     RELIEF REQUESTED

        7.     Pursuant to 11 USC § 1111(a),

               A proof of claim or interest is deemed filed under section 501 of this title
               for any claim or interest that appears in the schedules filed under section
               521(a)(1) or 1106(a)(2) of this title, except a claim or interest that is
               scheduled as disputed, contingent, or unliquidated.

               Similarly, BR 3003(b) states,


                                                  2
              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19          Page 3 of 16



               (1) Schedule of liabilities:

                    The schedule of liabilities filed pursuant to § 521(1) of the Code shall
                    constitute prima facie evidence of the validity and amount of the claims
                    of creditors, unless they are scheduled as disputed, contingent or
                    unliquidated. It shall not be necessary for a creditor or equity security
                    holder to file a proof of claim or interest except as provided in
                    subdivision (c)(2) of this rule.

               (2) List of equity security holders:

                    The list of equity security holders filed pursuant to Rule 1007(a)(3)
                    shall constitute prima facie evidence of the validity and amount of the
                    equity security interests and it shall not be necessary for the holders of
                    such interests to file a proof of interest.

               Pursuant to Subsection (c)(2),

               Any creditor or equity security holder whose claim or interest is not
               scheduled, or scheduled as disputed, contingent, or unliquidated shall file a
               proof of claim or interest within the time prescribed by subdivision (c)(3)
               of this rule; any creditor who fails to do so shall not be treated as a creditor
               with respect to such claim for purposes of voting and distribution.

       8.      Notwithstanding the fact that the Debtors have filed Schedules (and amendments

to the Schedules in the Chhatrala case) and list(s) of equity security holders and listed only the

potential deficiency claims of the secured creditors as the sole disputed, contingent or unliquidated

claims in these proceedings, it is possible (and perhaps likely) that creditors may file claims which

do not agree with the claims scheduled by the Debtors (including possibly filing claims in the

wrong case). Accordingly, it is necessary that the Court establish a claims bar date in these

proceedings so that the Debtors(s) can begin and complete their review of the legitimate claims

owed by the estate(s) concurrent with the confirmation of a plan in the case.

       9.      Pursuant to BR 3003(c)(3)

               The court shall fix and for cause shown, may extend the time within which
               proofs of claim or interest may be filed. Notwithstanding the expiration of
               such time, a proof of claim may be filed to the extent and under the
               conditions stated in Rule 3002(c)(2), (c)(3), (c)(4), and (c)(6).


                                                  3
              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19         Page 4 of 16




The § 341 meeting of creditors in this case occurred on October 22, 2019. The case has now been

pending for forty-five (45) days. The Debtors propose that a claims bar date for the cases be set

sixty (60) days from the date of entry of an order establishing a bar date. The Debtors submit that

a sixty-day deadline for creditors to file proofs of claims and interests will aid in the expeditious

administration of these cases, and bring these proceedings to a closure as quickly as possible.

       WHEREFORE, the Debtors respectfully request entry of an order granting the relief

requested herein and such other and further relief as is just.



                                                       STEINBERG SHAPIRO & CLARK

                                                       /s/ Mark H. Shapiro (P43134)
                                                       Attorney for Debtors
                                                       25925 Telegraph Road, Suite 203
                                                       Southfield, MI 48033
                                                       248-352-4700
                                                       shapiro@steinbergshapiro.com

Date: December 6, 2019




                                                  4
              Case:19-03908-jtg        Doc #:174 Filed: 12/06/19          Page 5 of 16



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                               Chapter 11
                                           1
CHHATRALA GRAND RAPIDS, LLC ,                                  Case No. 19-03908-jtg
                                                               Hon. John T. Gregg
      Debtor.                                                  (Jointly Administered)
__________________________________________)

                       ORDER ESTABLISHING CLAIMS BAR DATE

         Upon the motion (the “Motion”) of Chhatrala Grand Rapids, LLC and Bhogal

Enterprises, LLC, as Debtors and Debtors-in-Possession in the above-captioned Chapter 11 cases

(the “Debtors”), pursuant to Federal Rules of Bankruptcy Procedure (BR) 3002(c), for entry of

an order establishing a deadline for filing proofs of claims and interests in these jointly

administered proceedings; and the Court having determined that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and it appearing that the

relief requested in the Motion is in the best interests of the Debtors, their estates, creditors, and

all other parties in interest; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.    The Motion is granted.

         2.    The present Order is not intended to modify or otherwise affect the provisions of

11 USC §§ 1111(a) and/or BR 3003(b).

         3.    Pursuant to BR 3003(c), any creditor or equity security holder whose claim or

interest is not scheduled, or scheduled as disputed, contingent, or unliquidated shall file a proof

of claim or interest within the time prescribed by subdivision (c)(3) of this rule; any creditor who



      1 The Debtors in these jointly administered proceedings are: Chhatrala Grand Rapids,
LLC; and Bhogal Enterprises, LLC, Case No. 19-03909.
              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19         Page 6 of 16



fails to do so shall not be treated as a creditor with respect to such claim for purposes of voting

and distribution.

       4.      Pursuant to BR 3003(c)(3), the deadline for parties to file proofs of claims or

interests shall be sixty (60) days from the date of entry of the present Order.




                                                  2
              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19         Page 7 of 16



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                              Chapter 11
                                          1
CHHATRALA GRAND RAPIDS, LLC ,                                 Case No. 19-03908-jtg
23415 Pleasant Meadow Road                                    Hon. John T. Gregg
Diamond Bar, CA 91765                                         (Jointly Administered)
EIN: xx-xxx7408

      Debtor.
__________________________________________)

         NOTICE OF DEBTORS’ MOTION TO ESTABLISH CLAIMS BAR DATE

       Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC, as Debtors and
Debtors-in-Possession in the above-captioned Chapter 11 cases, pursuant to Rule 3003(c)(3) of
the Federal Rules of Bankruptcy Procedure, filed a Motion for entry of an order establishing a
deadline for parties to file proofs of claims or interests.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)
If you do not want the court to grant the Motion, or if you want the Court to consider your views
on the Motion, within 14 days from the date of this notice, you or your attorney must:
         1.    File with the court a written objection or request for hearing, explaining your
               position at: 2

               INTAKE OFFICE
               U.S. Bankruptcy Court
               1 Division Ave., N, Room 200
               Grand Rapids, MI 49503

If you mail your objection or request for hearing to the court for filing, you must mail it early
enough so the Court will receive it on or before the 14 day period expires. All attorneys are
required to file pleadings electronically.




      1 The Debtors in these jointly administered proceedings are: Chhatrala Grand Rapids,
LLC; and Bhogal Enterprises, LLC, Case No. 19-03909.
      2 Objection or request for hearing must comply with F.R. Civ.P. 8(b), (c) and (e)
              Case:19-03908-jtg       Doc #:174 Filed: 12/06/19         Page 8 of 16



       2.      Mail a copy to:

               STEINBERG SHAPIRO & CLARK
               c/o Mark H. Shapiro, Esq.
               25925 Telegraph Road, Suite 203
               Southfield, MI 48033

If an objection or request for hearing is timely filed, the clerk will schedule a hearing on the
Motion and you will be served with a notice of the date, time and location of the hearing.


If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.


                                               STEINBERG SHAPIRO & CLARK

                                               /s/ Mark H. Shapiro (P43134)
                                               Attorney for Debtors
                                               25925 Telegraph Road, Suite 203
                                               Southfield, MI 48033
                                               248-352-4700
                                               shapiro@steinbergshapiro.com

Date: December 6, 2019




                                                  2
               Case:19-03908-jtg      Doc #:174 Filed: 12/06/19        Page 9 of 16



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                              Chapter 11
                                          1
CHHATRALA GRAND RAPIDS, LLC ,                                 Case No. 19-03908-jtg
                                                              Hon. John T. Gregg
      Debtor.                                                 (Jointly Administered)
__________________________________________)


                                 CERTIFICATE OF SERVICE

         I certify that on December 6, 2019, I served copies as follows:

  Documents Served:             Notice of Debtors’ Motion to Establish Claims Bar Date

  Served Upon:                  All parties on attached Official Court Matrices

  Method of Service:            First-Class Mail


                                                      /s/ Joy L. Brown, Legal Assistant
                                                      Steinberg Shapiro & Clark
                                                      Attorneys for Debtor
                                                      25925 Telegraph Rd., Suite 203
                                                      Southfield, MI 48033
                                                      (248) 352-4700
                                                      jbrown@steinbergshapiro.com




      1 The Debtors in these jointly administered proceedings are: Chhatrala Grand Rapids,
LLC; and Bhogal Enterprises, LLC, Case No. 19-03909.
Label Matrix for local noticing Case:19-03908-jtg    DocWater,
                                              A & T Soft   #:174Inc. Filed: 12/06/19   Page(p)AMERICAN
                                                                                            10 of 16AUTOMOBILE ASSOCIATION INC
0646-1                                        6450 Shearer Road                             1000 AAA DRIVE MAIL STOP 8
Case 19-03908-jtg                             Greenville MI 48838-9100                      HEATHROW FL 32746-5063
Western District of Michigan
Grand Rapids
Fri Dec 6 09:23:38 EST 2019
AT&T                                          Access Point Financial LLC                    Access Point Financial, LLC
PO Box 5091                                   C/O Keller & Almassian PLC                    c/o Keller & Almassian, PLC
Carol Stream IL 60197-5091                    230 East Fulton                               230 East Fulton St.
                                              Grand Rapids, MI 49503-3211                   Grand Rapids, MI 49503-3211


Action Plumbing & Mechanical,                 Airgas National Carbonation                   Airgas USA, LLC
1134 Morren Court                             Wells Fargo                                   PO box 802576
Wayland MI 49348-8944                         PO Box 602792                                 Chicago IL 60680-2576
                                              Charlotte NC 28260-2792


Alesia Renee Griffin                          A. Todd Almassian                             AmTrust North America
18636 Robson St.                              Keller & Almassian PLC                        PO Box 6939
Detroit MI 48235-2809                         230 East Fulton St.                           Cleveland OH 44101-1939
                                              Grand Rapids, MI 49503-3211


American Consumer Shows                       American Hotel Register Company               Andrea Sharp
6901 Jericho Tpke.                            100 S. Milwaukee Ave.                         1611 Jefferson Ave SE
Suite 250                                     Vernon Hills, IL 60061-4322                   Grand Rapids MI 49507-2505
Southold NY 11971-4626


Arrowwaste, Inc.                              Ascentium Capital                             Bank of America
PO Box 828                                    23970 Highway 59 N                            Business Card
Jenison MI 49429-0828                         Kingwood TX 77339-1535                        PO Box 15796
                                                                                            Wilmington DE 19886-5796


Robert Bassel                                 Best Cleaners                                 Bhavneet and Suriinder Bhogal
POBox T                                       5925 D 28th Street                            23415 Pleasant Meadow Road
Clinton, MI 49236-0018                        Grand Rapids MI 49546-6955                    Diamond Bar CA 91765-3366



Brower Vander Veen, PLC                       Steven T. Buquicchio                          CASCADE CHARTER TOWNSHIP
800 First Street #357                         Varnum Riddering Schmidt & Howlett            KENNETH B. PEIRCE, TREASURER
Muskegon, MI 49440-1112                       Bridgewater Place, PO Box 352                 2865 THORNHILLS AVE SE
                                              Grand Rapids, MI 49501-0352                   GRAND RAPIDS, MI 49546-7192


Cadillac Coffee Company                       Cascade Charter Twp.                          Cascade Rental Center
PO Box 932249                                 Kenneth B. Pierce, Treasurer                  6410 East Fulton
Cleveland OH 44193-0010                       2865 Thornhills Ave SE                        Grand Rapids MI 49546
                                              Grand Rapids MI 49546-7192


Champ Sports Travel, LLC                      Matthew W. Cheney                             Chhatrala Grand Rapids, LLC
1760 Dorothea Rd.                             Office of the US Trustee                      23415 Pleasant Meadow Road
Berkley MI 48072-2112                         The Ledyard Building, 2nd Floor               Diamond Bar, CA 91765-3366
                                              125 Ottawa NW, Suite 200R
                                              Grand Rapids, MI 49503-2865
Clear Channel Airports           Case:19-03908-jtg    Doc
                                               Coca-Cola    #:174 Filed: 12/06/19
                                                         Distribution               PageCourtesy
                                                                                         11 of Products
                                                                                                 16
PO Box 847247                                   PO Box 809082                            PO Box 840020
Dallas TX 75284-7247                            Chicago IL 60680-9082                    Kansas City MO 64184-0020



Cozzini Bros., Inc.                             Curtis Equipment Co.                     Cut Acre Lawn Care
350 Howard Ave.                                 1410 W. Main                             303 S. Hardwick Dr. SW
Des Plaines IL 60018-1908                       PO Box 209                               Grand Rapids MI 49548-6720
                                                Lowell MI 49331-0209


DTE Energy                                      Delta Hotels- Grand Rapids Air           Delta Lighting Products Inc.
PO Box 740786                                   3333 28th Street SE                      2570 Metropolitan Drive
Cincinnati OH 45274-0786                        Grand Rapids MI 49512-1677               Feasterville Trevose PA 19053-6797



Dormakaba Canada, Inc.                          Dow Jones & Co.                          Edward Don & Company
PO Box 896502                                   Wall St Jrnl or Barrons                  2562 Paysphere Circle
Charlotte NC 28289-6502                         PO Box 4137                              Chicago IL 60674-0001
                                                New York NY 10261-4137


Greg J. Ekdahl                                  Experience Grand Rapids                  Field’s Fire Protection
Keller & Almassian, PLC                         Attn: Assessment                         4303 40th Street SE
230 East Fulton                                 171 Monroe Ave., NW Suite 545            PO Box 5935
Grand Rapids, MI 49503-3211                     Grand Rapids MI 49503-2694               Grand Rapids MI 49512-4102


Fish Window Cleaning                            G. Wilson Horde, III                     GLSCO
PO Box 723                                      Burr & Forman, LLP                       PO Box 9
Grandville MI 49468-0723                        171 Seventeenth St., NW                  New Baltimore MI 48047-0009
                                                Ste. 1100
                                                Atlanta GA 30363-1029

Stuart A. Gold                                  Gordon Food Service                      Brennen J. Gorman
Gold Lange & Majoros, PC                        PO Box 88029                             Brower Vander Veen, PLC
24901 Northwestern Hwy #444                     Chicago IL 60680-1029                    800 First St. #357
Southfield, MI 48075-2223                                                                Muskegon, MI 49443-5017


Grainger                                        Green Home Cleaning & Restorat           Greenleaf Compaction, Inc.
Dept. 886984364                                 2952 Fingers Drive NE                    Dept. #2008
Palatine IL 60038-0001                          Grand Rapids MI 49525-1100               PO Box 29661
                                                                                         Phoenix AZ 85038-9661


HD Supply Facilities Maintenan                  Hewlett Packard Financial Serv           Herman D. Hofman
PO Box 509058                                   200 Connell Drive                        Varnum LLP
San Diego CA 92150-9058                         Suite 5000                               333 Bridge St. NW, Ste. 1700
                                                Berkeley Heights NJ 07922-2816           PO Box 352
                                                                                         Grand Rapids, MI 49501-0352

Holiday Hospitality Franchising, LLC            Hospitality WiFi                         Hotel Credit Association
Alston & Bird LLP                               520 E. Montford Avenue                   PO Box 459
c/o Leib M. Lerner                              Ada OH 45810-1821                        Grafton IL 62037-0459
333 S. Hope Street, 16th Fl.
Los Angeles, CA 90071-1410
Huntington Bank                  Case:19-03908-jtg
                                               ITA Inc.Doc #:174 Filed: 12/06/19       PageInnerWorkings
                                                                                            12 of 16
801 West Big Beaver Road                        ITA Audio Visual Solutions                  Attn. Accounts Receivable
Troy MI 48084-4725                              PO Box 633194                               7503 Solutions Center
                                                Cincinnati OH 45263-3194                    Chicago IL 60677-7005


Intercontinental Hotel Group                    Intermedia.Net Inc.                         Internal Revenue Service
PO Box 101074                                   PO Box 398897                               Centralized Insolvency Unit
Atlanta GA 30392-1074                           San Francisco CA 94139-8897                 PO Box 7346
                                                                                            Philadelphia, PA 19101-7346


Internal Revenue Service                        Kent County Treaurer                        Kingsland Ace Hardware
Centralized Insolvency Operation                300 Monroe NW                               6549 28th Street SE
P.O. Box 7346                                   PO Box Y                                    Grand Rapids MI 49546-6992
Philadelphia, PA 19101-7346                     Grand Rapids MI 49501-4925


Lawson Products, Inc.                           Leonardo Worldwide Corporation              Leib M. Lerner
PO Box 809401                                   PO Box 311116                               Alston & Bird LLP
Chicago IL 60680-9401                           Detroit, MI 48231-1116                      333 South Hope St 16th Fl
                                                                                            Los Angeles, CA 90071-1410


Leslie’s Poolmart, Inc.                         Lifestyles Media Group, LLC                 M3 Accounting Services, Inc.
PO Box 501162                                   PO Box 51300                                1715 N Brown Road
Saint Louis MO 63150-1162                       Phoenix AZ 85076-1300                       Bldg A, Suite 200
                                                                                            Lawrenceville GA 30043-8119


MI DEPT OF TREASURY                             Marshall Hotels & Resorts Inc.              Mary Free Bed Wheelchair & Ada
COLLECTION DIVISION/BANKRUPTCY                  1315 South Division Street                  Attn: Jeo Pantoja
PO BOX 30168                                    Salisbury MD 21804-6920                     235 Wealthy St. SE
LANSING, MI 48909-7668                                                                      Grand Rapids MI 49503-5247


Maurer’s Textile Rental Servic                  Michael S. McElwee                          Devang S. Mehta
PO Box 515                                      Varnum, Riddering, Schmidt & Howlett        Parikh Mehta & Associates
DeWitt MI 48820-0515                            333 Bridge Street, NW, Ste 1700             22632 Golden Springs Drive
                                                PO Box 352                                  Suite 110
                                                Grand Rapids, MI 49501-0352                 Diamond Bar, CA 91765-4167

Michael D. Almassian                            Michigan Dept. of Treasury                  Michigan Society of Assn Execs
Keller & Almassian, PLC                         Tax Collection Enforcement                  1350 Haslett Road
230 Fulton Street, East                         Bankruptcy Section                          East Lansing MI 48823-2823
Grand Rapids MI 49503-3211                      Treasury Building
                                                Lansing, MI 48922-0001

(p)STATE OF MICHIGAN UNEMPLOYMENT INSURANCE     Miltech Inc                                 Model Coverall Service Inc
ATTN BANKRUPTCY UNIT                            3776 Division Avenue                        PO Box 8037
3024 W GRAND BLVD                               Wayland MI 49348-9757                       Grand Rapids MI 49518-8037
SUITE 12-100
DETROIT MI 48202-6024

Model First Aid Safety & Train                  Mood Media                                  My TBD Sports LLC
PO Box 8037                                     PO Box 71070                                PO Box 664
Grand Rapids MI 49518-8037                      Charlotte NC 28272-1070                     Ankeny IA 50021-0664
Nichols Paper & Supply Co.        Case:19-03908-jtg
                                                Office Doc
                                                       Depot #:174 Filed: 12/06/19   PageOtis
                                                                                          13 Elevator
                                                                                              of 16 Company
2647 Momentum Place                              PO Box 633301                            PO Box 73579
Chicago IL 60689-5326                            Cincinnati OH 45263-3301                 Chicago IL 60673-7579



PM Engraving Company                             PSE Event Housing LLC                    Pitney Bowes
4621 Clyde Park SW                               Dept. 5081                               PO Box 371896
Wyoming MI 49509-5112                            PO Box 4110                              Pittsburgh PA 15250-7896
                                                 Woburn MA 01888-4110


Professional Travel & Dolphin                    Quality Air Heating & Cooling            Quality Draft Systems
2850 Thornhills Ave SE                           3395 Kraft S.E.                          3876 East Paris SE
Grand Rapids MI 49546-7120                       Grand Rapids MI 49512-2029               Unit 16
                                                                                          Grand Rapids MI 49512-3974


Quality Pool & Spa Inc                           Quore Systems LLC                        Dean E. Rietberg
3100 Broadmoor SE                                5000 Meridian Blvd., Suite 400           Trial Attorney
Grand Rapids MI 49512-1845                       Franklin TN 37067-6675                   Office of the US Trustee
                                                                                          The Ledyard Building, 2nd Floor
                                                                                          125 Ottawa NW, Suite 200R
                                                                                          Grand Rapids, MI 49503-2865
RoomRoster LLC                                   RoomRoster LLC                           S & R Custom Builders
304 Talbot St.                                   PO Box 4598                              23415 Pleasant Meadow Road
London ON N6A 2R4                                Carol Stream IL 60197-4598               Diamond Bar, CA 91765-3366



SECURITIES & EXCHANGE COMM                       Mark H. Shapiro                          Shiva Management LLC
BANKRUPTCY SECTION                               Steinberg Shapiro & Clark                c/o StevenT. Buquicchio
175 W. JACKSON BLVD.                             25925 Telegraph Road, Suite 203          VARNUM LLP
SUITE 900                                        Southfield, MI 48033-2527                P.O. Boc 352
CHICAGO, IL 60604-2815                                                                    Grand Rapids, MI 49501-0352

Shiva Management, Inc.                           Sir Speedy                               Sitting Pretty Grand Rapids LL
C/O Varnum LLP                                   4513 - A Broadmoor SE                    7073 Willard Ave SE
P.O. Box 352                                     Grand Rapids MI 49512-5313               Grand Rapids MI 49548-7359
Grand Rapids, MI 49501-0352


Soc of Govt Mtg Professionals                    Sonifi Solutions Inc                     State of California
3337 Duke St.                                    PO Box 505225                            Franchise Tax Board
Alexandria VA 22314-5219                         Saint Louis MO 63150-5225                PO Box 942857
                                                                                          Sacramento, CA 94257-0511


Team Financial Group Inc                         The Embroidery House Inc                 Traveling Teams
650 Three Mile Rd NW                             Hardwoods Print & Advertising            PO Box 771954
Suite 200                                        2688 Edward                              Detroit MI 48277-1954
Grand Rapids MI 49544-1624                       Jenison MI 49428-8187


UNITED STATES TRUSTEE                            USA Today                                Vistar
THE LEDYARD BUILDING, 2ND FLOOR                  PO Box 677446                            PO Box 784866
125 OTTAWA NW, SUITE 200R                        Dallas TX 75267-7446                     Philadelphia PA 19178-4866
GRAND RAPIDS, MI 49503-2837
Voss Lighting                    Case:19-03908-jtg
                                               Robert Doc   #:174
                                                      F. Wardrop II Filed: 12/06/19                 PageWest
                                                                                                         14 MIofHispanic
                                                                                                                 16      Chamber of Co
Attn: Accounts Receivable                             Wardrop & Wardrop, P.C.                              2007 Division Ave. S
PO Box 22159                                          300 Ottawa Avenue, N.W., Ste 150                     Grand Rapids MI 49507-3013
Lincoln NE 68542-2159                                 Grand Rapids, MI 49503-2308


White Star Tour Inc                                   Whitecaps Prof Baseball                              Wyoming Kentwood Area Chamber
26 E. Lancaster Ave.                                  PO Box 428                                           4415 Byron Center Ave. SW
Reading PA 19607-2693                                 Comstock Park MI 49321-0428                          Wyoming MI 49519-4800




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AAA                                                   Michigan Unemployment Insurance Agency
AAA_ Mail Stop 2                                      3024 West Grand Blvd.
1000 AAA Drive                                        Tax Office, Suite 12-300
Lake Mary FL 32746-5063                               Detroit, MI 48202




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Access Point Financial, LLC                        (d)American Automobile Association                   (u)Amicus Management, Inc.
c/o Keller & Almassian, PLC                           1000 AAA Drive-Mail Stop 8
230 East Fulton                                       Heathrow FL 32746-5063
Grand Rapids MI 49503-3211


(u)Andrea Sharp                                       (u)Bhogal Enterprises, LLC                           (u)H. Writers LLC




(u)Holiday Hospitality Franchising, LLC               (u)Niki-Alexander Shetty                             (d)United States Trustee
                                                                                                           The Ledyard Building, 2nd Floor
                                                                                                           125 Ottawa NW, Suite 200R
                                                                                                           Grand Rapids, MI 49503-2837


End of Label Matrix
Mailable recipients     125
Bypassed recipients       9
Total                   134
Label Matrix for local noticing Case:19-03908-jtg
                                              Access Doc   #:174 Filed:
                                                     Point Financial, Inc. 12/06/19   PageAccess
                                                                                           15 ofPoint
                                                                                                  16 Financial, LLC
0646-1                                        1 Ravinia Drive                              c/o Keller & Almassian, PLC
Case 19-03909-jtg                             Suite 900                                    230 East Fulton St.
Western District of Michigan                  Atlanta GA 30346-2120                        Grand Rapids, MI 49503-3211
Grand Rapids
Fri Dec 6 09:23:00 EST 2019
A. Todd Almassian                             American Automobile Association              American Hotel Register Company
Keller & Almassian PLC                        1000 AAA Drive-Mail Stop 8                   100 S. Milwaukee Ave.
230 East Fulton St.                           Heathrow FL 32746-5063                       Vernon Hills, IL 60061-4322
Grand Rapids, MI 49503-3211


Robert Bassel                                 Bhavneet Bhogal                              Bhogal Enterprises, LLC
POBox T                                       23415 Pleasant Meadow Road                   23415 Pleasant Meadow Road
Clinton, MI 49236-0018                        Diamond Bar CA 91765-3366                    Diamond Bar, CA 91765-3366



Brower Vander Veen, PLC                       Steven T. Buquicchio                         Matthew W. Cheney
800                                           Varnum Riddering Schmidt & Howlett           Office of the US Trustee
Muskegon, MI 49443-4944                       Bridgewater Place, PO Box 352                The Ledyard Building, 2nd Floor
                                              Grand Rapids, MI 49501-0352                  125 Ottawa NW, Suite 200R
                                                                                           Grand Rapids, MI 49503-2865

Greg J. Ekdahl                                Holiday Hospitality Franchisin               Holiday Hospitality Franchising, LLC
Keller & Almassian, PLC                       Three Ravinia Dr.                            Alston & Bird LLP
230 East Fulton                               Ste. 100                                     c/o Leib M. Lerner
Grand Rapids, MI 49503-3211                   Atlanta GA 30346-2121                        333 S. Hope Street, 16th Fl.
                                                                                           Los Angeles, CA 90071-1410

Intercontinental Hotel Group                  Internal Revenue Service                     Leib M. Lerner
PO Box 101074                                 Centralized Insolvency Unit                  Alston & Bird LLP
Atlanta GA 30392-1074                         PO Box 7346                                  333 South Hope St 16th Fl
                                              Philadelphia, PA 19101-7346                  Los Angeles, CA 90071-1410


MI DEPT OF TREASURY                           Michael S. McElwee                           Michigan Dept. of Treasury
COLLECTION DIVISION/BANKRUPTCY                Varnum, Riddering, Schmidt & Howlett         Tax Collection Enforcement
PO BOX 30168                                  333 Bridge Street, NW, Ste 1700              Bankruptcy Section
LANSING, MI 48909-7668                        PO Box 352                                   Treasury Building
                                              Grand Rapids, MI 49501-0352                  Lansing, MI 48922-0001

(p)STATE OF MICHIGAN UNEMPLOYMENT INSURANCE   Dean E. Rietberg                             SECURITIES & EXCHANGE COMM
ATTN BANKRUPTCY UNIT                          Trial Attorney                               BANKRUPTCY SECTION
3024 W GRAND BLVD                             Office of the US Trustee                     175 W. JACKSON BLVD.
SUITE 12-100                                  The Ledyard Building, 2nd Floor              SUITE 900
DETROIT MI 48202-6024                         125 Ottawa NW, Suite 200R                    CHICAGO, IL 60604-2815
                                              Grand Rapids, MI 49503-2865
Mark H. Shapiro                               Shiva Management LLC                         Surinder Bhogal
Steinberg Shapiro & Clark                     c/o StevenT. Buquicchio                      23415 Pleasant Meadow Road
25925 Telegraph Road, Suite 203               VARNUM LLP                                   Diamond Bar CA 91765-3366
Southfield, MI 48033-2527                     P.O. Box 352
                                              Grand Rapids, MI 49501-0352

UNITED STATES TRUSTEE
THE LEDYARD BUILDING, 2ND FLOOR
125 OTTAWA NW, SUITE 200R
GRAND RAPIDS, MI 49503-2837
                               Case:19-03908-jtg           Doc #:174 Filed: 12/06/19               Page 16 of 16

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Michigan Unemployment Insurance Agency
3024 West Grand Blvd.
Tax Office, Suite 12-300
Detroit, MI 48202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Amicus Management, Inc.                           (u)Holiday Hospitality Franchising, LLC              (d)United States Trustee
                                                                                                          The Ledyard Building, 2nd Floor
                                                                                                          125 Ottawa NW, Suite 200R
                                                                                                          Grand Rapids, MI 49503-2837


End of Label Matrix
Mailable recipients    27
Bypassed recipients     3
Total                  30
